       Case 1:19-cv-11425-PBS Document 33 Filed 01/31/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS



Johnny Cruz, on behalf of himself and
all others similarly situated,
                                         Civil Action No.: 1:19-cv-11425
                  Plaintiff,

            v.

Raytheon Company, Kelly B. Lappin,
in her capacity as Plan Administrator
for the Raytheon Company Pension
Plan for Hourly Employees, the
Raytheon Company Pension Plan for
Salaried Employees, the Raytheon
Non-Bargaining Retirement Plan, the
Raytheon Bargaining Retirement Plan,
and the Raytheon Retirement Plan for
Engineers & Contractors, Inc. and
Aircraft Credit Employees, and
John/Jane Does 1-10,

                  Defendants.
         Case 1:19-cv-11425-PBS Document 33 Filed 01/31/20 Page 2 of 5



                    REVISED JOINT SCHEDULING PROPOSAL
      Pursuant to the Court’s order at the Rule 16 Conference on December 9, 2019,
Plaintiff Johnny Cruz and Defendants Raytheon Company (“Raytheon”) and Kelly
Lappin (together, “Defendants”) respectfully submit this Revised Joint Scheduling
Proposal, setting forth a proposed schedule and procedure for resolving as a threshold
issue in this litigation the question whether the 0.90 conversion factor used by the portion
of the Raytheon Hourly Plan in which Mr. Cruz participates to convert his single life
annuity (“SLA”) into a 50% joint and survivor annuity (“JSA”) violates 29 U.S.C.
§ 1053(a), § 1054, or § 1055.

I.    PROPOSED SCHEDULE

 Event                                         Deadline
 Document discovery completed (as              March 6, 2020
 discussed further below)
 Plaintiff’s expert report filed               April 17, 2020
 Defendants’ expert report filed               May 22, 2020
 Plaintiff’s expert rebuttal report filed      June 12, 2020
 Deposition of Plaintiff’s expert              June 26, 2020

 Deposition of Defendants’ expert              July 10, 2020
 Cross-Motions                                 August 7, 2020
 Replies                                       September 21, 2020

Discovery, expert reports and cross-motions during this phase of the case will be limited
to the question whether the 0.90 conversion factor used by the portion of the Raytheon
Hourly Plan in which Mr. Cruz participates to convert his SLA into a 50% JSA violates
29 U.S.C. § 1053(a), § 1054, or § 1055. They will not address any other issues, including
         Case 1:19-cv-11425-PBS Document 33 Filed 01/31/20 Page 3 of 5



class certification, damages or any affirmative defenses. All other deadlines and aspects
of the case will be stayed until resolution of this targeted motion.

II.    SCOPE OF FACT DISCOVERY
       The parties agree that the scope of fact discovery during this initial phase should be
narrowly targeted to the question whether the 0.90 conversion factor used by the portion
of the Raytheon Hourly Plan in which Mr. Cruz participates to convert his SLA into a
50% JSA violates 29 U.S.C. § 1053(a), § 1054, or § 1055. Defendants’ agreement to this
procedure and to waive their one-way intervention rights are expressly conditioned upon
this limitation.
       Plaintiff’s counsel have provided Defendants with a list of documents and data that
they believe they need prior to the completion of Plaintiff’s expert report in this matter.
With one exception, the parties have agreed on the scope of the document discovery that
will be produced during this initial phase of the litigation.1 In the event that Defendants
or their expert rely on witness interviews, declarations or affidavits in support of their
expert opinions and/or briefs, Plaintiff shall be entitled to depose the
interviewees/declarants/affiants regarding matters within the scope of their
interviews/declarations/affidavits. Absent good cause shown (and subject to footnote 1),
Plaintiff shall not be entitled to any further discovery beyond what the parties have
agreed to during this initial phase of the case.
       Plaintiff shall produce to Defendants any documents or data that he or his expert
rely on in support of their expert report or briefs. Absent good cause shown, Defendants
shall not be entitled to any further document discovery during this initial phase.




1If the parties are unable to reach agreement regarding the one outstanding issue—i.e.,
Plaintiff’s request for certain “fiduciary committee” agendas and meeting minutes—
Plaintiff reserves the right to seek a court order compelling production of those minutes,
and Defendants reserve the right to oppose any such motion.
          Case 1:19-cv-11425-PBS Document 33 Filed 01/31/20 Page 4 of 5



III.    PROTECTIVE ORDER
        The parties agree that a protective order governing the production of confidential
information should be entered by the Court in this matter. The parties are continuing to
meet-and-confer regarding a proposed order and will endeavor promptly to present a joint
proposed order to the Court.




Dated: January 31, 2019                           Respectfully submitted,



For Plaintiff:                                    For Defendants:

/s/ Douglas Needham                       .       /s/ James O. Fleckner                  .

Douglas P. Needham, BBO No. 671018                Christian J. Pistilli (pro hac vice)
Robert A. Izard (admitted pro hac vice)           Robert Newman (pro hac vice)
Mark P. Kindall (admitted pro hac vice)           Ravi Doshi (pro hac vice)
Seth R. Klein (admitted pro hac vice)             COVINGTON & BURLING LLP
Oren Faircloth (admitted pro hac vice)            850 Tenth Street, NW
IZARD, KINDALL & RAABE LLP                        Washington, DC 20001
29 South Main Street, Suite 305                   Tel: (202) 662-6000
West Hartford, CT 06107                           cpistilli@cov.com
Tel: (860) 493-6292                               rnewman@cov.com
Fax: (860) 493-6290                               rdoshi@cov.com
dneedham@ikrlaw.com
rizard@ikrlaw.com                                 James O. Fleckner (BBO # 641494)
mkindall@ikrlaw.com                               Kline C. Moore (BBO # 698365)
sklein@ikrlaw.com                                 GOODWIN PROCTER LLP
ofaircloth@ikrlaw.com                             100 Northern Avenue
                                                  Boston, MA 02210
Gregory Y. Porter (t admitted pro hac vice)       (617) 570-1000
Mark G. Boyko (admitted pro hac vice)             jfleckner@goodwinlaw.com
BAILEY & GLASSER LLP                              klinemoore@goodwinlaw.com
1054 31st Street, NW, Suite 230
Washington, DC 20007
(202) 463-2101
(202) 463-2103 fax
gporter@baileyglasser.com
mboyko@baileyglasser.com
         Case 1:19-cv-11425-PBS Document 33 Filed 01/31/20 Page 5 of 5



                                    CERTIFICATE OF SERVICE


       I, James O. Fleckner, hereby certify that a copy of the foregoing document, filed through the
CM/ECF system, will be sent electronically to Plaintiff’s counsel as identified on the Notice of
Electronic Filing (NEF) on Friday, January 31, 2020.

                                                                   /s/ James O. Fleckner
